United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
DEPARTMENT OF STATE, AMERICAN
EMBASSY, Prague, Czech Republic, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Mirko J. Dolak, for the appellant
Office of Solicitor, for the Director

Docket No. 06-1503
Issued: January 25, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 12, 2006 appellant filed a timely appeal from the February 24, 2006 merit
decision of the Office of Workers’ Compensation Programs, which paid benefits under the Czech
Republic Labor Code. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of the Office’s decision.
ISSUE
The issue is whether appellant is entitled to additional compensation for the permanent
effects of the injury to his right knee.
FACTUAL HISTORY
On November 15, 2004 appellant, then a 60-year-old Czech guard, sustained a knee
injury in the performance of duty when, at the beginning of his night shift, he slipped on stairs in
the residential garden of the American ambassador and fell on his right leg. He immediately felt
a pain in his knee. Appellant underwent arthroscopic surgery on January 26, 2005.

On May 19, 2005 appellant asserted his “valid right to damages due as a result of my onthe-job injury.” He based his right to damages, in part, on the following:
“Compensation for pain and reduced social value based on the point valuation of
the examining physician indicated on the enclosed copy of the physician’s report
dated 3 May 2005. The valuation a total of 770 points, compensation for one
point is 100 Czech crowns -- [a] total of 77,000 Czech crowns.”
On May 3, 2005 Dr. Viteslav Sarata, an orthopedist, reported permanent damage to
appellant’s right knee: “damaged posterior corner of the interior meniscus -- limited movement
of the right knee.” Citing to 440/2001 Sb. (document 440 of the 2001 Collection of Laws or
Sbírka zákonů), he reported 70 points for pain and 700 points for “permanent effects after injury
to the soft knee,” for a total of 770 points.
On August 31, 2005 the Office accepted appellant’s claim for medial meniscus tear of the
right knee and right knee bursitis.
The American Embassy in Prague provided a copy of section 193 of the Czech Republic
Labor Code:
“(1) In the case of an employee who sustains an injury at work (an industrial
injury) or who has been diagnosed as having an occupational disease, he shall be
compensated by his employer to the extent to which the employer is liable; the
employer shall compensate such employee (proportionately) for -(a) loss of earnings;
(b) pain and aggravation of social self-assertion (usefulness);
(c) the purposefully incurred cost of medical treatment;
(d) material damage; the provisions of section 187(3) shall apply to this
case.”
The American Embassy human resources officer confirmed that, in cases of injury at
work, the employer shall compensate the employee for, among other things, pain and
aggravation. The officer continued: “Pain and aggravation payments are on a point system. His
injury has been rated at 70 points x 120 Czech crowns = 8,400 (approximately $350[.00]).”
The Office determined that appellant was entitled to 34,358 Crowns for wage loss. To
this, it added compensation for pain and aggravation: “Medical evidence on file rates the
claimant’s ‘pain and aggravation’ at 70 points. These points are multiplied by 120 Czech
Crowns (the amount per point as indicated by the State Department) and total 8,400 Crowns.”
The Office converted the total, 42,758 Crowns, into $1,761.16 U.S. using the exchange rate in
effect on the date of injury.1 It paid appellant this amount rounded to the nearest dollar.
1

0.0411893337

2

In a decision dated February 24, 2006, the Office determined that reimbursement for
wage loss under the Federal Employees’ Compensation Act would have totaled $3,344.41 and
that appellant was, therefore, entitled to Czech Republic compensation.2
On appeal to the Board, appellant argues that the Office should have reimbursed him
under the Czech Republic Labor Code for the 700 points his physician reported for “permanent
effects after injury to the soft knee.” He requested an oral argument, which the Board scheduled
for January 18, 2007. On December 18, 2006, however, appellant advised that the Director of
the Office had contacted him to point out that his (Form CA-7) did not include a claim for a
schedule award, so there was no appealable issue. The Director further advised appellant that he
had to file a new Form CA-7 before he could be compensated for the permanent impairment to
his knee. On that basis appellant indicated that he was withdrawing his appeal. On January 3,
2007 the Board notified appellant that his oral argument was canceled but that the case would be
submitted to the Board for a decision on the record.
LEGAL PRECEDENT
Section 8137 of the Act provides compensation to an employee or a dependent, who is
neither a citizen nor a resident of the United States or Canada. Subsection (a) provides that when
the Office finds that the amount of compensation payable to such an employee or dependent
under the Act is substantially disproportionate to compensation payable in similar cases under
local law, the Office may provide for payment of compensation on a basis reasonably in accord
with prevailing local payments in similar cases, either by “the adoption or adaption of the
substantive features, by a schedule or otherwise, of local workmen’s compensation provisions or
other local statute, regulation or custom applicable in cases of personal injury or death,” or by
“establishing special schedules of compensation for injury, death and loss of use of members and
functions of the body for specific classes of employees, areas and places.”3
The Office has determined that the compensation provided under the Act is substantially
disproportionate to compensation payable in similar cases under local law.4 Pursuant to 5 U.S.C.
§ 8137, therefore, the benefit features of local workers’ compensation laws or provisions in the
nature of workers’ compensation, in effect in areas outside the United States, any territory or
Canada shall, effective as of December 7, 1941 and as recognized by the Director, be adopted
and apply in the cases of employees of the United States who are neither citizens nor residents of
the United States, any territory or Canada, unless a special schedule of compensation for injury
or death has been established for the particular locality or for a class of employees in the
particular locality.5

2

The Office determined this amount by multiplying the weekly pay rate by the number of weeks lost. Applying
the proper pay rate for a married claimant lowers the figure to $2,508.31, which is still more than the compensation
the Office calculated under the Czech Republic Labor Code. 5 U.S.C. §§ 8105, 8110.
3

5 U.S.C. § 8137(a).

4

20 C.F.R. § 25.1 (1999).

5

Id. at § 25.2(a).

3

The special schedule of compensation6 extends to cover only the Republic of the
Philippines, Australia, certain Japanese seamen and certain nonresident aliens in the Territory of
Guam.7
ANALYSIS
The Board denies appellant’s motion to dismiss the appeal. Although appellant did not
check the box for a schedule award on his Form CA-7, his May 19, 2005 letter asserting his
“valid right for damages” contains clear words of claim for further compensation. The Board
will exercise its jurisdiction to review the Office’s February 24, 2006 decision.
Appellant is a citizen and resident of the Czech Republic. As the Office has
administratively determined that the compensation provided under the Act is substantially
disproportionate to compensation payable in similar cases under local law and as the special
schedule of compensation does not extend to the Czech Republic, the Office properly adopted
the benefit features of the Czech Republic Labor Code.
The benefit features of the Czech Republic Labor Code are not sufficiently set out in the
record. The Department of State, through the American Embassy in Prague, provided a single
page showing section 193 of the Czech Republic Labor Code. That information contains no
reference to the assignment of “points,” the monetary value of “points” or to other provisions
that might have guided the disability evaluation performed by Dr. Sarata, appellant’s orthopedist.
As noted earlier, section 193 of the Czech Republic Labor Code provides compensation for pain
and “aggravation of social self-assertion (usefulness).” The Board cannot determine whether this
encompasses, in Dr. Sarata’s words, “permanent effects after injury to the soft knee.” The record
is insufficient to allow a review of whether appellant is entitled, under Czech law to
compensation for the permanent effects of the injury to his knee and what level of compensation
appears reasonably in accord with prevailing local payments in similar cases. The Board will,
therefore, set aside the Office’s February 24, 2006 decision and remand the case to the Office for
further development and an appropriate final decision on his claim for “permanent effects after
injury to the soft knee.”
CONCLUSION
The Board finds that this case is not in posture for decision. The record does not
sufficiently set out the benefit features of the local workers’ compensation law. Further,
development is warranted.

6

Id. at §§ 25.100-25.102.

7

Id. at §§ 25.200-25.203.

4

ORDER
IT IS HEREBY ORDERED THAT appellant’s motion to dismiss is denied. The
February 24, 2006 decision of the Office of Workers’ Compensation Programs is set aside and
the case remanded for further action consistent with this opinion.
Issued: January 25, 2007
Washington, DC
Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

